Mr. Chief Justice Quiñones
delivered the opinion of the court.
The Ponce and Guayama Railroad Co. instituted proceedings in the District Court of Guayama against the municipality of G-uayama for the condemnation of certain, tracts of land, and the jury, drawn to fix the amount of the indemnity due for said tracts of land, rendered its verdict on October 31, 1906, the foreman .of the said jury communicating it to the clerk of the District Court of Ouayama the same date that it was returned, and advising him that the parties had been summoned to appear and hear it.'
On the 9th of November following the District Court of G-uayama rendered a final judgment in the case vesting in *187the company the title to the lands the condemnation of which, is sought, and within 15 days after the rendition of judgment — that is to say, on the 22d 'of said month of November— the attorney for the plaintiff company, Tons Soto, deposited in said court the amount of $919.02, the amount, of the indemnity fixed by the jury, such deposit being made in accordance with the provisions of the act relating to condemnation proceedings. On the same day he filed in the office of the clerk of the court a notice of appeal from the verdict of the jury and a motion to the court to set a day for the hearing thereof.
The court set December 1, 1906, for a hearing upon the motion of the plaintiff appealing from the verdict of the jury in said case, and the parties having appeared through their respective counsel the court, after having heard the motion and the allegations of counsel, held that the appeal did not lie, because it had not been taken in time, and because the facts to be considered by the court had not been submitted; therefore, the appeal was dismissed with the costs against the appellant.
On December 13 last Attorney Tons Soto filed in this court an application for a writ of mandamus on behalf of the Ponce and Guayama Railroad Co. against the judge of the District Court of Guayama, directing him to set a day and hour for the hearing of the appeal referred to or, otherwise, to appear before this court and state his reasons for not doing so.
An order having issued to the judge of the District Court to show cause why the writ of mandamios applied for should not issue. The Attorney General appeared on his behalf and,, after having briefly stated the facts of the case in his answer,.' lie alleged that the decision for the defendant rendered December 1, 1906, denying the appeal taken by the company from the verdict of the jury, is a final order, from which an appeal could be taken to the Supreme Court of Porto Rico.
The question to be decided in this case is exactly the same as the one which this court recently decided in the case of *188Mandamus, No. 125, in this court, between the same parties, in which it was held that the peremptory writ of mandamus applied for would not issue. ■
For- the same reasons which served as a ground for the decision of this court in the case referred to, we recommend that the application in this case be denied, and that it be held that the writ of mandamus applied for will not issue.

Denied.

Justices Hernández, Figueras, MacLeary and Wolf concurred.